Title: Clothing and Bedding Distribution List for Poplar Forest Slaves, [after 21 July 1813]
From: Jefferson, Thomas
To: 


          
             
            
              after 21 July 1813
          
          
            
              Poplar Forest.Grown persons
              plains
              homespun
              shirting
              Children
              woolenhomesp.
              shirtg
            
            
              Hall.
              ✓
              3
              
              ✓
              2
              ½
              ✓
              7
              .
              Hanah’s
              (
              Jamy. 05
              ✓
              2
              ¾
              ✓
              3
              ⅓
            
            
              Hanah.
              ✓
              3
              
              ✓
              3
              
              ✓
              7
              
              Phil. 08
              ✓
              2
              
              ✓
              2
              ⅓
            
            
              Sally (Hanah’s)
              98
              ✓
              52
              
              ✓
              31
              
              
              6
              
              Edmund. 09. 
              ✓
              1
              ¾
              ✓
              2
              
            
            
              Lucinda
              ✓
              2
              
              ✓
              3
              
              ✓
              7
              
              George Welsh. 12
              ✓
              1
              
              ✓
              1
              
            
            
              Maria (Nanny’s)
              
              2
              
              ✓
              35
              
              
              6
              
              
              
              
              
              7
              ½
              
              8
              ⅔
            
            
              Nisy.
              99
              ✓
              2
              
              ✓
              2
              ¼
              
              5
              ⅓
               Lucinda’s
              (
              Melinda. 09
              
              1
               ¾
              ✓
              2
              .
            
            
              Nace
              ✓
              3
              
              ✓
              2
               ½
              ✓
              7
              
              Rebecca. 12.
              
              1
              
              ✓
              1
              
            
            
              Phill Hubard
              ✓
              3
              
              ✓
              3
               
              ✓
              7
              
              
              
              
              
              2
              ¾
              
              3
              
            
            
              Abby.
              ✓
              2
              
              ✓
              3
              
              
              7
              
              
              
              Nancy. Edy’s. 12.
              
              1
              
              ✓
              1
              
            
            
              Will
              ✓
              3
              
              ✓
              3
              
              ✓
              7
              
              Sal’s
              (
              Betty 01.
              ✓
              3
              ¾
              ✓
              4
              ⅔
            
            
              Manuel
              94
              ✓
              3
              
              ✓
              2
              ½
              ✓
              7
              ⅔
              Abby. 04.
              
              3
              
              ✓
              3
              ⅔
            
            
              Amy.
              97
              ✓
              2
              
              ✓
              2
              ¾
              ✓
              6
              ⅓
              Edy. 06.
              
              2
              ½
              ✓
              3
              .
            
            
              Edy
              ✓
              2
              
              ✓
              3
              
              ✓
              7
               
              Martin. 09.
              
              1
              ¾
              
              2
              
            
            
              Gawen.
              ✓
              3
              
              ✓
              2
               ½
              ✓
              7
              
              Moses. 11.
              
              1
              ¼
              
              1
              ⅓
            
            
              Sal. (Will’s)
              ✓
              2
              
              ✓
              3
              
              ✓
              7
              
              Mary Anne. 12.
              
              1
              
              
              1
              
            
            
              Milly
              97
              ✓
              2
              
              ✓
              2
              ¾
              ✓
              6
              
              
              
              
              
              13
              ¼
              
              15
              ⅔
            
            
              Sandy. 13.
              
              
              
              Dinah’s
              (
              Sandy Milly’sLucy. 99.
              ✓
              4
              ¼
              ✓
              5
              ⅓ 
            
            
              Dick
              ✓
              3
              
              ✓
              2
              ½
              ✓
              7
              
              Jamy. 02.
              ✓
              3
              ½
              ✓
              4
              ⅔
            
            
              Dinah
              ✓
              2
              
              ✓
              3
              
              ✓
              7
              
              Briley. 05.
              
              2
              ¾
              ✓
              3
              ⅓
            
            
              Hanah (Dinah’s)
              ✓
              2
              
              ✓
              3
              
              ✓
              7
              
              
              
              
              
              10
              ½
              
              13
              ⅓
            
            
              Aggy
              ✓
              2
              
              ✓
              3
              
              
              7
              
              
              
              Sally. Aggy’s. 12.
              
              1
              
              ✓
              1
              
            
            
              Evans
              ✓
              3
              
              ✓
              2
              ½
              ✓
              7
              
              Bess.
              (
              Prince. 04.
              
              3
              
              ✓
              3
              ⅔
            
            
              Bess.
              ✓
              2
              
              ✓
              3
              
              
              7
               
              Joe. 06.
              
              2
              ½
              ✓
              3
              
            
            
              Ambrose
              ✓
              2
              ¼
              ✓
              2
              
              
              5
              ⅓
              Shepherd. 09
              
              1
              ¾
              ✓
              2
              
            
            
              Betty
              ✓
              2
              
              ✓
              3
              
              ✓
              7
              
              
              
              
              
              7
              ¼
              
              8
              ⅔
            
            
              Hercules
              ✓
              3
              
              ✓
              2
              ½
              
              7
              
              
              
              
              
              43
              ¼
              
              51
              ⅓
            
            
              Jesse.
              ✓
              3
              
              ✓
              2
              ½
              
              7
              

            
            
              
              
              63
              ¼
              
              71
              ¾
              
              174
              ⅔

            
          
          
            
              
            
            
            
            
            Blankets
            
            
              
            ✓
         
              
            
            Jamy
            
         
              )
              
            
            Hanah’s
            
         
            
            
              
            
            Phill
            
         
            
      
            
              
            ✓
         
              
            
            Nisy
            
         
            
      
            
              
            ✓
         
              
            
            Nace
            
         
            
      
            
              
            ✓
         
              
            
            Will
            
         
            
      
            
              
            ✓
         
              
            
            Abby
            
         
            
      
            
              
            ✓
         
              
            
            Sal.
             
            
            Will’s
            
         
            
            
            
              
            ✓
         
              
            
            Edy
            
         
              )
              
            
            Sall’s
            
         
            
            
              
            
            Martin
            
         
      
            
              
            ✓
         
              
            
            Amy
             
            
            Will’s
            
         
            
            
              
            ✓
         
              
            
            Aggy
            
         
              )
            
      
            
              
              
            
            
            Sally
            
         
            
      
            
              
            ✓
         
              
            
            Evans.
            
         
            
      
            
              
            ✓
         
              
            
            Hanah
             
            
            Dinah’s
            
         
            
            
              
            ✓
         
              
            
            Ambrose
            
         
              )
              
            
            Bess’s
            
         
            
            
              
            
            Prince.
            
            
         
            
      
          
          
          Beds.
          Sall.
			 Will’s
          Milly
          Hanah.
			 Dinah’s
          
          
          
            
              Bear Creek.Grown persons
              plains
              homespun
              shirtg
              Children
              woolenhomespun
              shirtg
            
            
              Jame Hubbard.
              ✓
              3
              .
              ✓
              3
              .
              ✓
              7
              .
              Maria’s.
              (
              Johnny. 04.
              ✓
              3
              
              ✓
              3
              ⅔
            
            
              Cate.
              ✓
              3
              
              ✓
              3
              
              ✓
              7
              .
              Isaac. 09.
              
              1
              ¾
              ✓
              2
              
            
            
              Armistead.
              ✓
              3
              .
              
              3
               .
              ✓
              7
              .
              
              
              
              
              54
              ¾
              
              65
              ⅔
            
            
              Cate.Rachael’s
              97.
              ✓
              2
              
              ✓
              3
              
              ✓
              7
              
              Sally’s
              (
              Billy. 08.
              
              2
              .
              ✓
              2
              ⅓
            
            
              Maria. Cate’s
              ✓
              2
              ½
              ✓
              3
              .
              
              7
               .
              Anderson. 10.
              
              1
              ½
              ✓
              1
              ⅔
            
            
              Sally. Cate’s.
              ✓
              2
              .
              ✓
              3
              .
              ✓
              7
              .
              Henry. 12.
              
              1
              .
              
              1
              .
            
            
              Reuben.
              ✓
              3
              .
              
              2
               ½
              ✓
              7
              .
              
              
              
              
              4
              ½
              
              5
              .
            
            
              Austin
              ✓
              3
              .
              
              2
               ½
              ✓
              7
              .
              Flora’s
              (
              Gawen. 04.
              ✓
              3
              
              ✓
              3
              ⅔
            
            
              Flora.
              ✓
              2
              
              ✓
              3
              
              ✓
              7
              .
              Aleck. 06.
              
              2
              ½
              
              3
              .
            
            
              Fanny.
              ✓
              2
              .
              ✓
              3
              .
              ✓
              7
              .
              Billy. 08.
              
              2
              
              
              2
              ⅓
            
            
              Caesar.
              ✓
              3
              .
              ✓
              2
              ½
              
              7
               .
              Boston. 11.
              
              1
              ¼
              
              1
              ⅓
            
            
              Cate. Suck’s.
              ✓
              2
              
              ✓
              3
              .
              
              7
              .
              
              
              
              
              8
              ¾
              
              10
              ⅓
            
            
              Daniel.
              ✓
              3
              .
              
              2
              ½
              
              7
               .
              Fanny’s
              (
              Rachael. 07.
              ✓
              2
              ¼
              
              2
              ⅔
            
            
              Stephen
              ✓
              3
              .
              
              2
               ½
              ✓
              7
              .
              Rhody. 11.
              
              1
              ¼
              
              1
              ⅓
            
            
              Cate. Betty’s
              ✓
              2
              
              ✓
              3
              .
              
              7
              .
              Zacharias. 13.
              
              
            
            
              Mary. Betty’s
              ✓
              2
              .
              ✓
              3
              .
              
              7
              .
              
              
              
              
              3
              ½
              
              4
              .
            
            
              Nanny.
              ✓
              2
              
              ✓
              3
              
              
              7
               .
              Cate’s
              (
              Davy. 06.
              
              2
              ½
              ✓
              3
              .
            
            
              
              
              42
              ½
              
              48
              ½
              
              119
              
              John. 11. 
              
              1
              ¼
              ✓
              1
              .⅓
            
            
              
              
              
              
              
              
              
              
              3
              .¾
              
              4
              .⅓
            
            
              
              
              
              
              Nanny’s
              (
              Phill. 01.
              ✓
              3
              ¾
              ✓
              4
              ⅔
            
            
              
              
              
              
              Milly. 06.
              ✓
              2
              ½
              ✓
              3
              .
            
            
              
              
              
              
              George Denis. 08.
              
              2
              .
              ✓
              2
              ⅓
            
            
              
              
              
              
              Janetta. 12.
              
              1
              
              ✓
              1
              .
            
            
              
              
              
              
              
              
              
              
              9
              ¼
              
              11
              
            
            
              
              
              
              
              
              
              
              
              3534
              ½
              
              4140
              ⅓
            
          
          
          
            
              
            
            
            
            
            Blankets
            
            
              
            ✓
         
              
            
            Sally.
             
            
            Cate’s
            
         
            
      
            
              
            ✓
         
              
            
            
            Billy
            
         
              )
            
      
            
              
            
            
            Anderson
            
         
            
      
            
              
            
            
            Henry.
            
         
            
      
            
              
            ✓
         
              
            
            Gawen.
            
         
              )
              
            
            Flora’s
            
         
            
            
              
            
            Aleck
            
         
            
      
            
              
            ✓
         
              
            
            Rachael
            
         
              )
              
            
            Fanny’s
            
         
            
            
              
            
            Rhody
            
         
            
      
            
              
            
            Zacharias
            
         
            
      
            
              
            ✓
         
              
            
            Caesar
            
         
            
      
            
              
            ✓
         
              
            
            George Dennis
            
         
              )
              
            
            Nanny’s
            
            
         
            
            
              
            
            Janetta
            
         
            
      
          
          
          Beds
          Maria. Cate’s
          Flora.
          Nanny.
          
          Wanting for cloathing all the people.
          
            
              
              
              homespunwollens
              
              shirting
            
            
              for the grown people
              105¾ yds plains.
              120. 
              yds
              
              294
              yds
            
            
              for the young ones
              
              78. 
              yds
              
              92
              .
            
            
              
              
              198.
              
              
              386
              .
            
          
        